Title: To James Madison from Richard B. Mitchell, [ca. 3 July 1815]
From: Mitchell, Richard B.
To: Madison, James


                    
                        [ca. 3 July 1815]
                    
                    The petition of Richard Bennett Mitchel respectfully sheweth—That your petitioner was indicted in the June term of the year 1814 before the circuit court of the United States for the district of Columbia & county of Washington for an assault committed on Oliver Pollock, that his sole motive in committing said assault was to preserve the peace & quiet of the family, your petitioner’s mother in law Mrs: Pollock being then dangerously sick & being very much disturbed by the noise & cries of the said Oliver, regardless of the condition of his wife, & frequently indulging himself in the intemperate use of spirituous liquors, That no persons were by at the time the assault was committed & the only evidence of the commission of the assault was given by the said Oliver himself who was in a high state of irritation against his wife & your petitioner, & gave a very exaggerated account of your petitioner’s conduct. That your petitioner was found Guilty & sentenced by the court to pay a fine of fifty dollars. That the said Oliver Pollock now joins with your petitioner in praying that the said fine may be remitted; & Your petitioner humbly prays that your excellency will please to remit the said fine on payment of all the costs & charges of the prosecution. And your petitioner as in duty bound will ever pray &c:
                    
                        Richard B. Mitchellby his attorney.
                    
                